Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-17 are allowed.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to an invention non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-10: CANCEL

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 11-17 are directed to a method of separating cold milk using a centrifugal separator, the separator having a disc stack of conical discs arranged inside the centrifuge bowl, the disc stack comprising a first set of discs, and a second set of discs, wherein the discs in the first set of discs being separated from each other by a first distance, and the discs in the second 
The closest prior art of record, Lindroth et al. disclose that during milk separation, the cream separated from the milk may cause problems in the form of obstruction of various flow passages in the separator, and the narrow flow gaps between the separation discs are particularly problematic (page 4).  Lindroth et al. (WO 2009/126104) disclose a milk separator with a stack of separation discs rotatable together with a rotor about an axis of rotation (Abstract).  Lindroth et al. disclose the separation discs are spaced by spacing members (Figure 2).  Lindroth et al. disclose solving the obstruction problem by providing recesses formed in the separation discs is such a way that the column protrusions fill substantially the whole of the recesses and the recesses have a radial extent corresponding to at least 20% of the radial extent of the flange element, the column protrusions being adapted to entraining the cream (i.e. light phase) during operation of the milk separator. (Fig. 1,Fig 3.).  
Lindroth et al. does not disclose or provide the motivation to adjust spacing or to provide two different stacks of discs with differing spacing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759